Citation Nr: 0635001	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-41 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for seizure disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar spine disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for somatoform disorder with cognitive disorder and 
secondary anxiety disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to March 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that granted service connection for complex 
partial seizures, evaluated as 20 percent disabling, and 
granted service connection for degenerative changes of the 
lumbar spine and for somatoform disorder with cognitive 
disorder and secondary anxiety disorder, each evaluated as 10 
percent disabling.  The veteran perfected a timely appeal of 
these determinations to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

Here, the Board notes that there have been significant 
changes in the pertinent rating criteria governing the 
veteran's back disability since his claim was filed.  This 
includes the criteria for evaluating diseases and injuries of 
the spine were amended effective September 26, 2003.  See 68 
Fed Reg. 51454-51458 (August 27, 2003) (listing the new 
criteria under Diagnostic Codes 5235-5243).  

Where, as here, the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

In this case, the Board notes that the veteran and his 
representative have been notified of the regulatory changes 
affecting the criteria for evaluating diseases and injuries 
of the spine that took place in September 2003, and for 
intervertebral disc syndrome, that took place in September 
2002.  The veteran, however, was not informed of the 
applicable regulations applicable to back conditions other 
than intervertebral disc syndrome, in effect prior to 
September 2003. 

In addition, the veteran has not been afforded a VA 
examination subsequent to these changes in order to ensure 
that the veteran's condition has been evaluated in light of 
both the previous and the revised criteria governing his 
condition.  

Based on the foregoing, the Board concludes that further 
development, in the form of a new VA examination, and 
adjudication of the veteran's back claim under both the 
previous and revised diagnostic criteria, as amended in both 
September 2002 and September 2003, is warranted.  In 
addition, the Board notes, that in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that, in adjudicating the 
issue of entitlement to a higher rating for a musculoskeletal 
disability, VA must consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint, that those factors are not contemplated 
in the relevant rating criteria effective prior to September 
2003, and that these factors can provide a basis for a higher 
schedular evaluation under the former criteria.  These 
factors therefore should be considered when re-examining the 
veteran.

In addition, the Board notes that the veteran has submitted 
several statements to VA, in April and October 2004, and in 
January 2005.  These statements indicate that the veteran was 
being seen by a specialist for his back every three to six 
months.  These statements also indicate that the veteran has 
been seen regularly for his seizure disorder for treatment 
and in order to adjust his medication.  The veteran indicated 
that he receives treatment only at the Syracuse VA Medical 
Center.  Recent medical treatment records from this facility, 
however, have not been associated with the veteran's claims 
file.  The Board determines therefore that this matter should 
therefore be remanded for further development in order to 
assist the veteran in obtaining records from this facility 
dated since September 2004.  The veteran should also be 
afforded an opportunity to submit any recent medical records 
or opinions pertinent to his claim that have not already been 
associated with the veteran's claims file.  In this regard, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the statements submitted to the Board, the veteran also 
set forth arguments indicating that his service-connected 
conditions are worse than they were in January 2002 at the 
time of his most recent VA examinations.  Because the veteran 
has essentially alleged that his conditions have worsened, 
the Board concludes that this matter must be remanded for the 
veteran to undergo contemporaneous and thorough VA 
examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
In this regard, the Board also notes that the veteran was not 
afforded a VA examination specifically for his somatoform 
disorder.  In order to properly evaluate the severity of this 
condition, the Board finds that a remand for a VA examination 
is in order.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The reasoning 
of this case also applies to claims for increased rating.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his seizure, back, and somatoform 
conditions since service.  This should 
include medical and treatment records 
from the Syracuse VA Medical Center 
dated since September 2004.  The aid of 
the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the nature, extent, frequency 
and severity of the veteran's orthopedic 
and neurologic impairment related to his 
service-connected back disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

(a) The examiner should identify and 
express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion 
and the presence or absence of muscle 
spasm, guarding or localized 
tenderness, and their effect upon gait 
and spinal contour) of the veteran's 
back disability.  The examiner should 
conduct all indicated tests and 
studies, to include X-rays and range 
of motion studies expressed in degrees 
and in relation to normal range of 
motion.  

(b) In rendering this opinion, the 
examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the low back.  To the 
extent possible, the examiner should 
express any functional loss in terms 
of additional degrees of limited 
motion.  The examiner should also 
specifically address whether there is 
muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  And the examiner should 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

(c) If possible, the examiner should 
state whether the back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

(d) With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to 
include reflex changes, characteristic 
pain, and muscle spasm, and express an 
opinion as to their severity.  Any 
peripheral nerve or nerves involved, 
resulting from the service-connected 
back disorder should be identified and 
described.  Any functional impairment 
of the extremities due to the disc 
disease should be identified.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
      
4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the current 
extent and severity of his service-
connected somatoform/cognitive/anxiety 
disorder.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  All examination findings 
and the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a legible 
report.
      
5.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the nature, extent, frequency 
and severity of the veteran's seizure 
disorder.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  

The examiner should identify and express 
an opinion as to the exact nature of the 
veteran's condition and should indicate 
whether the veteran's condition is 
manifested by:
(a)	a confirmed diagnosis of epilepsy 
with a history of seizures,
(b)	at least one major seizure in the 
last two years, or at least two minor 
seizures in the last six months,
(c)	a
t least one major seizure in the last 
six months or two in the last year, or 
averaging at least 5 to 8 minor 
seizures weekly,
(d)	averaging at least one major seizure 
in four months over the last year, or 
9 to 10  minor seizures per week,
(e)	averaging at least one major seizure 
in three months over the last year, or 
more than 10  minor seizures weekly,
(f)	averaging at least one major seizure 
per month over the past year.

For these purposes, a major seizure is 
characterized by the generalized tonic-
clonic convulsion with unconsciousness, 
and a minor seizure consists of a brief 
interruption in consciousness or 
conscious control associated with staring 
or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), 
or sudden jerking movements of the arms, 
trunk, or head (myoclonic type) or sudden 
loss of postural control (akinetic type).  
      
All examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.
      
6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review these 
claims.  The RO should take into account 
the changes to the rating criteria for 
evaluating back disabilities that became 
effective on September 23, 2002, and 
September 26, 2003.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

7.  The veteran must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



